Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 24, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150421-2                                                                                            Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  BEACON SPECIALIZED LIVING SERVICES,                                                                Richard H. Bernstein,
  INC., COTTAGE III,                                                                                                 Justices
             Petitioner-Appellee,
  v                                                                SC: 150421
                                                                   COA: 310895
                                                                   Van Buren CC: 11-061003-AA
  BUREAU OF CHILDREN & ADULT
  LICENSING and DEPARTMENT OF HUMAN
  SERVICES DIRECTOR,
            Respondents-Appellants.

  _________________________________________/
  BEACON SPECIALIZED LIVING SERVICES,
  INC., COTTAGE II,
             Petitioner-Appellee,
  v                                                                SC: 150422
                                                                   COA: 313030
                                                                   Van Buren CC: 11-061265-AA
  BUREAU OF CHILDREN & ADULT
  LICENSING and DEPARTMENT OF HUMAN
  SERVICES DIRECTOR,
            Respondents-Appellants.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 24, 2015
         t0421
                                                                              Clerk